EXHIBIT 99.1 Fourth Quarter and Full-Year 2009Earnings Call March 4, 2010 Opening Comments John BarkerSVP and Chief Communications Officer 2 §Business Highlights - Roland Smith −Fourth quarter −Full-year §Financial Results - Steve Hare −Fourth quarter consolidated financial overview −Full-year 2009 results −G&A synergies −Cash flow and debt capitalization −Dividend and stock repurchase program §2010 Overview - Steve Hare & Roland Smith §Q&A Agenda 3 Wendy’s/Arby’s Group Reported Today: §Fourth Quarter and Full-Year 2009 Results −Q4 −Full-year 2009 is not comparable to 2008 due to the merger §Balance Sheet Highlights §Adjusted EBITDA Compared to Pro-forma Adjusted EBITDA §Selected Financial Highlights for Each Brand §Form 10-K Fourth Quarter 2009 4 Forward-Looking Statements andRegulation G This presentation, and certain information that management may discuss in connection with thispresentation, may contain statements that are not historical facts, including, importantly,information concerning possible or assumed future results of our operations.Those statementsconstitute “forward-looking statements” within the meaning of the Private Securities LitigationReform Act of 1995 (the “Reform Act”).For all our forward-looking statements, we claim theprotection of the safe harbor for forward-looking statements contained in the Reform Act. Many important factors could affect our future results and could cause those results to differmaterially from those expressed in or implied by our forward-looking statements.Such factors,all of which are difficult or impossible to predict accurately, and many of which are beyond ourcontrol, include but are not limited to those identified under the caption “Forward-LookingStatements” in our most recent earnings press release and in the “Special Note RegardingForward-Looking Statements and Projections” and “Risk Factors” sections of our most recentForm 10-K and subsequent Form 10-Qs. In addition, this presentation and certain information management may discuss in connectionwith this presentation reference non-GAAP financial measures, such as earnings beforeinterest, taxes, depreciation and amortization, or EBITDA.Reconciliations of non-GAAPfinancial measures to the most directly comparable GAAP financial measure are in theAppendix to this presentation, and are included in the earnings release and posted on theInvestor Relations section of our website. Fourth Quarter andFull-Year 2009 Highlights Roland SmithPresident & Chief Executive Officer 6 §Delivered Strong Earnings Growth –Adjusted EBITDA* increased 16% §Produced Margin Improvement at Wendy’s –330 basis point improvement in company-operated stores –Ahead of schedule on improving Wendy’s restaurant margins by 500basis points by end of 2011 §Achieved Cost Savings Ahead of Schedule §Repositioned Wendy’s Brand §Drove Product Innovation at Both Brands §Implemented Improved Value Strategies at Both Brands §Formed Wendy’s Purchasing Co-op §Delivered Strong Cash Flow and Financial Flexibility *See
